Citation Nr: 0023485	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-43 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the service-connected right eyebrow laceration and facial 
scars.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to January 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the RO.  

In his most recent statement dated in May 2000, the veteran 
withdrew all issues on appeal, with the exception of the 
issue listed hereinabove as well as retroactive benefits for 
the injured, and subsequently enucleated right eye.  The 
Board notes, however, that the issue of an earlier effective 
date was first addressed in an April 1999 Supplemental 
Statement of the Case.  The veteran was advised that he was 
to submit a Substantive Appeal regarding any issue not 
previously appealed.  It is unclear to the Board whether a 
timely Substantive Appeal was submitted.  This matter is 
referred to the RO for appropriate action.  



REMAND

The evidence shows that the veteran has received Vocational 
Rehabilitation and Employment services from VA; however, a 
Vocational Rehabilitation and Education (VRE) folder has not 
been associated with the claims folder.  

The information contained in the VRE folder should be 
considered in the adjudication of the veteran's claim.  

The veteran's right eyebrow laceration and facial scars have 
been rated as 10 percent disabling since his separation from 
service.  Color photographs, apparently prepared as part of a 
November 1996 dermatology examination, are associated with 
the claims folder.  The Board notes, however, that, following 
surgery in July 1997, the veteran has not been provided 
another VA dermatology examination.  

As the rating for the veteran's service-connected facial 
scars is dependent on the degree of disfigurement, a new 
examination should be conducted.  

For the foregoing reasons, the Board finds that additional 
development is required, and the case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right eyebrow 
laceration and facial scars.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriates steps 
in order to obtain the veteran's VRE 
folder and associate it with the claims 
folder.  

3.  Then, the RO should schedule the 
veteran for a VA dermatology examination 
to determine the current severity of his 
service-connected right eyebrow 
laceration and facial scars.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
provide an opinion regarding the degree 
of disfigurement of the veteran's facial 
scarring.  The examiner should 
specifically state whether there is 
marked and unsightly deformity of the 
eyelids, lips or auricles.  The examiner 
must provide color photographs of the 
scarring.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue on appeal.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




